Appeal from an order dismissing the petition in a proceeding to annul a resolution adopted by the respondent Board of Education awarding a contract for a public improvement to respondent Howell and to award said contract to appellant, and for other relief. Appellant, the lowest bidder, contends that the award of the contract was made to respondent Howell, the second lowest bidder, in violation of subdivision 1 of section 103 of the General Municipal Law. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ. [20 Misc 2d 294.] 7 Ann v. Hemisphere Commerce